Citation Nr: 1447271	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-05 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an increased rating greater than 60 percent for post-phlebitic syndrome of the left lower extremity with venous insufficiency.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The Veteran had a hearing before the Board in May 2013 and the transcript is of record.

The issue of entitlement to an increased rating for post-phlebitic syndrome of the left lower extremity with venous insufficiency is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran is service connected for post-phlebitic syndrome of the left lower extremity with venous insufficiency, currently rated 60 percent disabling, and depression associated with his left leg disability, rated 30 percent disabling; he has a combined disability rating of 70 percent.

2.  The Veteran's service-connected disabilities preclude his ability to maintain substantial gainful employment.





CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the grant herein, the Board concludes the appeal has been completely satisfied and, therefore, any deficiencies with regard to notice or VA's duty to assist are considered harmless error.  

TDIU

The Veteran contends he is unable to maintain substantial gainful employment due to his left leg disability and depression associated with his left leg disability.

The Veteran is service connected for post-phlebitic syndrome with venous insufficiency of the left lower extremity, rated 60 percent disabling, and depression associated with his left lower extremity disability, rated 30 percent disabling; he has a combined 70 percent disability rating.  See 38 C.F.R. § 4.25.

The Veteran worked full time as a real estate broker until 2009.  Indeed, he indicates he owned his own company.  Thereafter, he indicates he attempted to still secure some income working hours here and there, but was unable to physically put in the hours needed to secure a sufficient income.  The Veteran indicated as of July 2013, he no longer is an owner of the company.  

The Veteran's employment history is complicated.  That is, while he has pushed through years of working, lay statements from the Veteran, his partner, and other friends, indicate he was unable to physically perform the job for a considerable time before he completely stopped working.  Thus, while technically the Veteran had some amount of income, he claims he has been unemployable for several years due to his service-connected disabilities.  He contends he has not been able to maintain substantial gainful employment since 2009.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

As of April 14, 2009, the Veteran is rated 60 percent for his post-phlebitic syndrome and, therefore, meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a).  The only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities.  

In determining the Veteran's unemployability status, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the above percentages for service-connected disabilities are met and in the judgment of the rating agency such service-connected disabilities render him unemployable.  38 C.F.R. § 4.16(a).  The Veteran's age and nonservice-connected disabilities cannot be taken into account in the process of evaluating his individual unemployability status.  See, e.g., Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The Veteran was afforded numerous VA examinations throughout the appellate time frame in connection with rating his disabilities, to include in January 2010 (left leg), June 2011 (left leg), and January 2013 (psychiatric).  While the examiner discussed functional limitations, none of these examiners considered the question of employability directly and none of these examiners considered the Veteran's unemployability due to the combined effects of both the Veteran's service-connected disabilities.  

The January 2010 VA examiner noted the Veteran's restrictions of walking and standing, use of compression stockings, pain, and a non-healing ulcer on his left foot.  The examiner also noted the Veteran is very protective of his left lower extremity and will limit his activities to avoid further injury or issues.  This causes him to lose sleep due to worry of having another ulcer.  Even at a sedentary level, the examiner noted the Veteran must keep his foot elevated.  The June 2011 VA examiner noted similar findings with regard to functional limitations, although the Veteran did not have edema or an ulcer at the time of the exam.  Additionally, the examiner opined that the Veteran's venous insufficiency worsened over the course of years as evidenced by the slow healing ulcer in 2009.

The January 2013 VA examiner focused on the Veteran's depression in light of significant changes to his quality of life due to the left lower extremity service-connected disability.  The examiner noted the Veteran is required to maintain a largely sedentary lifestyle and can no longer participate in activities of interest.  While his depression causes occupational and social impairment, the examiner found the Veteran "generally functioning satisfactorily."  This opinion, however, was based solely in consideration of the Veteran's service-connected depression and not considering the combined effect of both the Veteran's service-connected disabilities.

Indeed, none of the examiners specifically addressed the Veteran's employability.

In support of his claim, the Veteran submitted medical opinions from his private physicians.  In an undated statement received by the Board in March 2013, the Veteran's private physician Dr. Hunter noted the Veteran's vascular surgery history and physical limitations requiring him to keep his legs elevated and avoid prolonged standing or dangling his legs.  Dr. Hunter opined, "I believe this patient['s] service-connected disability precluded him from gaining and continuing gainful employment."

Similarly, a March 2013 statement was received from an Assistant Professor of the Division of Vascular Surgery at the Medical University of South Carolina.  Therein, the Professor indicates seeing the Veteran on three occasions, to include two DVT duplex exams.  Based on the exams, the Veteran was informed his condition would progressively deteriorate, and that this was going to be a lifelong problem.  The Professor specifically opined, "I believe this patient's service connected disability precludes him from gaining and maintaining employment."

The Veteran testified before the Board that while he has tried his best to put in hours here and there, due to the excessive care he has to put into his leg, he simply cannot maintain any substantial employment.  Indeed, even sedentary jobs would be problematic in light of medical mandates to keep his foot elevated.  The Veteran testified to daily pain, swelling, and constant avoidance of situations that may cause new ulcerations. It is clear from the lay statements submitted that the Veteran has a strong work ethic with strong sales records in the past.  Indeed, his partner described the Veteran as previously being a "top producer."  He testified that his diligence with the care of his left lower extremity, his functional limitations with regard to walking and standing, and the daily manifestations of pain and swelling, rendered it impossible for him to continue working in his field.

The Board has considered the Veteran's statements, the other lay statements of record, and the medical evidence of record.  None of the VA examiners specifically addressed the issue of employability, but the medical evidence consistently indicates the Veteran has significant functional limitations impairing his ability to do active or even sedentary work.  These functional limitations are supported in the private and VA outpatient treatment records.  The two private opinions of record further conclude the Veteran is unable to find substantial and gainful employment due to the manifestations and limitations caused specifically by his service-connected left lower extremity disability.  The Board finds the Veteran's description of occupational impairment credible and consistent with the medical evidence of record.
Thus, the Board concludes the evidence described above is, at the very least, in relative equipoise.  Resolving all reasonable doubt in favor of the Veteran, a total disability rating for compensation purposed based on individual unemployability is warranted.

ORDER

Entitlement to a total disability rating based on individual unemployability is granted subject to the laws and regulations governing monetary awards.


REMAND

The Veteran contends his left leg post-phlebitic syndrome with venous insufficiency renders him totally disabled and incapable of securing substantial gainful employment.  Although the Board finds the evidence supports the grant of entitlement to a TDIU as described above, the Veteran also seeks a schedular rating of 100 percent specifically for the manifestations of his left leg post-phlebitic syndrome.  Thus, the grant herein does not abrogate this pending appeal.  See, e.g., AB v. Brown, 6 Vet. App. 35 (1993) (after the veteran has perfected his appeal, a subsequent decision awarding a benefit, but less than the maximum available benefit, does not abrogate a pending appeal). 

The medical evidence reveals the Veteran injured his leg in 2009 causing a left foot ulcer.  Due to his service-connected disability, the ulcer took over seven months to heal and was very painful during the process.  Medical records also indicate frequent vascular surgical consultations/interventions, persistent edema of the left leg, and pain.  His private and VA physicians consistently praise the Veteran for his disciplined treatment of his ulcer and edema.  Specifically, the physicians noted the excellent dressings the Veteran placed on his ulcer, with frequent changes, and the disciplined use of compression stockings.  The Veteran contends that because of his strict self-care regimen, his disability is not rated as severe as it should be.  During his hearing before the Board the Veteran indicated walking a mere block or two causes his left leg to stiffen up and swell.  He is constantly in pain, even at rest, which he believes worsened in the last few years.

The Veteran was afforded VA examinations in January 2010 and June 2011 where at those times, the persistent edema and ulcers were noted, with skin pigmentation, but neither examiner found massive board-like edema with constant pain at rest.  Cf. 38 C.F.R. 4.104, Diagnostic Code 7121 (indicating a 100 percent rating is warranted where there is massive board-like edema with constant pain at rest).  Indeed, at the time of the 2011 VA examination, the examiner did not observe any edema.  

Again, the Veteran testified before the Board that his edema is somewhat controlled due to his disciplined self-care regimen, to include wearing compression stockings.  In any case, the Veteran believes his disability has worsened since the June 2011 VA examination and has provided subsequent private treatment records showing ongoing care, to include an emergency room visit in December 2013.   The June 2011 VA examination was conducted by a Physician's Assistant (PA).  During his hearing, the Veteran further disputed a PA's ability to really grasp the complexity of his condition.  

In light of the complexities of this case, the medical evidence, and the Veteran's lay testimony, the Board concludes a new VA examination is necessary by a vascular specialist to ascertain the current severity of the Veteran's disability.  

The AMC should also take this opportunity to obtain any and all recent treatment records, to include VA outpatient treatment records from October 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the issue on appeal.  Attempts should be made to obtain any records identified to include private treatment records and, regardless of the Veteran's response, the RO/AMC should also obtain VA outpatient treatment records from the VAMC in Charleston, South Carolina and associated outpatient clinics from October 2011 to the present.  All efforts to obtain VA records should be fully documented.  

2. After the above is completed and records are obtained to the extent available, schedule the Veteran for a VA examination with a vascular specialist to assess the severity of his post-phlebitic syndrome of the left lower extremity with venous insufficiency, to include all manifestations. The claims folder must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.  The examiner is asked to render an opinion reconciling the conflicting evidence of the frequency and severity of the Veteran's symptoms, to include edema and pain.  The examiner is asked to further clarify the current severity of the Veteran's disability in accordance with VA rating criteria taking into account the complexities of his particular disability picture.  The examiner must provide a complete rationale for any opinion expressed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Thereafter, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


